DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The examiner tried to contact the Attorney on the dated of 03/21/2022. However, the contact did not make. Therefore, the Election/Restrictions are applied as the following below.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-12, drawn to method of pose calculation for a portable three-dimensional scanning device comprising a first sensor and a second sensor the method comprising: utilizing data from the first sensor and data from the second sensor to acquire data defining six degrees of freedom of the scanning device to optimize a first pose calculation; receiving data comprising one of data from the first sensor and data from the second sensor; selecting a subset of the six degrees of freedom of the scanning device; utilizing the data from the first sensor and the received data for the selected subset of six degrees of freedom to optimize a second pose, wherein the unselected degrees of freedom are retained from the first pose; and storing received data associated with the second camera pose in a point cloud database., classified in class 382, subclass 154.

II.	Claims 13-16, drawn to method comprising: computing a degraded direction in state space of a scanning device in a default mode; determining if at least one of a roll or a pitch of the scanning device is in the degraded direction; determining if a yaw of the ., classified in class 382, subclass 107.

III.	Claims 17-22, drawn to A method comprising: computing a degraded direction in state space of a scanning device in a default mode; determining if at least one of a roll or a pitch of the scanning device is in the degraded direction; determining if a yaw of the scanning device is in the degraded direction; activating a roll and pitch lock mode if it is determined that at least one of a roll or a pitch of the scanning device is in the degraded direction; and activating a yaw lock mode if it is determined that the yaw of the scanning device is in the degraded direction, classified in class 382, subclass 144.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUOC HUU DOAN whose telephone number is (571)272-7920. The examiner can normally be reached 8:00AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LESTER KINCAID can be reached on 571-272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PHUOC H DOAN/Primary Examiner, Art Unit 2646